 



Exhibit 10.3
DANA HOLDING CORPORATION
PERFORMANCE SHARES AGREEMENT
     THIS AGREEMENT is made as of                                         ,
20___ (the “Date of Grant”) by and between Dana Holding Corporation, a Delaware
corporation (the “Company”),
and                                                              (the
“Grantee”). Any undefined terms appearing herein as defined terms shall have the
same meaning as they do in the Dana Holding Corporation 2008 Omnibus Incentive
Plan (the “Plan”), as amended from time to time (the “Plan”).
     WHEREAS, Grantee is an employee of the Company or one of its Subsidiaries;
     WHEREAS, the Company has established the Plan, a copy of which and related
prospectus can be found by logging on to the Company’s Human Resources website
at myhr.dana.com and selecting My Money or, free of charge, by written or
telephonic request to the Corporate Secretary, and which Plan made a part
hereof; and
     WHEREAS, the Company desires to grant to the Grantee an award
of                                          Performance Shares (the “Target
Performance Shares”) payment of which depends on the Company’s performance as
set forth in this Agreement and in a statement of performance goals (the
“Statement of Performance Goals”) approved by the Company.
     NOW, THEREFORE, in consideration of the premises, and of the mutual
agreements hereinafter set forth, it is covenanted and agreed as follows:
     1. Earning of Target Performance Shares.
          (a) Performance Measure: The Grantee’s right to receive all of, any
portion of, or more than, the Target Performance Shares will be contingent upon
the achievement of specified levels of performance by the Company (“Dana
Performance Goals”), as set forth in the Statement of Performance Goals and will
be measured over the period from January 1, 20___ through December 31,
20___ (the “Performance Period”).
          (b) Below Threshold: If, upon the conclusion of the Performance
Period, Dana Performance Goals for the Performance Period falls below the
threshold level, as set forth in the performance matrix (“Performance Matrix”)
contained in the Statement of Performance Goals, [no] Performance Shares for the
Performance Period shall become earned.
          (c) Threshold: If, upon the conclusion of the Performance Period, Dana
Performance Goals for the Performance Period equals the threshold level, as set
forth in the Performance Matrix contained in the Statement of Performance Goals,
___% of the Target Performance Shares for the Performance Period shall become
earned.
          (d) Between Threshold and Target: If, upon the conclusion of the
Performance Period, Dana Performance Goals exceed the threshold level, but is
less than the target level, as set forth in the Performance Matrix contained in
the Statement of Performance Goals, the Target Performance Shares shall become
earned based on performance during the

 



--------------------------------------------------------------------------------



 



Performance Period, as determined by mathematical straight-line interpolation
between ___% of the Target Performance Shares and ___% of the Target Performance
Shares.
          (e) Target: If, upon the conclusion of the Performance Period, Dana
Performance Goals for the Performance Period equals the target level, as set
forth in the Performance Matrix contained in the Statement of Performance Goals,
100% of the Target Performance Shares for the Performance Period shall become
earned.
          (f) Between Target and Maximum: If, upon the conclusion of the
Performance Period, Dana Performance Goals exceed the target level, but is less
than the maximum level, as set forth in the Performance Matrix contained in the
Statement of Performance Goals, the Target Performance Shares shall become
earned based on performance during the Performance Period, as determined by
mathematical straight-line interpolation between ___% of the Target Performance
Shares and ___% of the Target Performance Shares.
          (g) Equals or Exceeds Maximum: If, upon the conclusion of the
Performance Period, Dana Performance Goals for the Performance Period equals or
exceeds the maximum level, as set forth in the Performance Matrix contained in
the Statement of Performance Goals, ___% of the Target Performance Shares shall
become earned.
          (h) Conditions; Determination of Earned Award: Except as otherwise
provided herein, the Grantee’s right to receive any Performance Shares is
contingent upon his or her remaining in the continuous employ of the Company or
a Subsidiary through the end of the Performance Period. Following the
Performance Period, the Board shall determine whether and to what extent the
goals relating to Dana Performance Goals have been satisfied for the Performance
Period and shall determine the number of Target Performance Shares that shall
have become earned hereunder.
          (i) Modification of Management Objectives: If the Company determines
that a change in the business, operations, corporate structure or capital
structure of the Corporation, the manner in which it conducts business or other
events or circumstances render the measurement of Dana Performance Goals to be
unsuitable, the Company may modify the calculation of Dana Performance Goals or
the related minimum acceptable level of achievement, in whole or in part, as the
Company deems appropriate.
          (j) Determination Regarding Dana Performance Goals: All determinations
involving Dana Performance Goals shall be calculated based on Generally Accepted
Accounting Principles in effect at the time Dana Performance Goals are
established without regard to any change in accounting standards that may be
required by the Financial Accounting Standards Board after the goals are
established. Before any Performance Shares are earned or paid, the Compensation
Committee and/or Board must certify that any applicable Management Objectives
related to the grant of Target Performance Shares have been satisfied.
     2. Pro Rata Earning of Target Performance Shares.
          (a) Death, Permanent and Total Disability or Retirement:
Notwithstanding Section 1(j), if, during the Performance Period, but before the
payment of any Performance Shares as set forth in Section 4, the Grantee dies or
becomes Disabled while in the employ of the

2



--------------------------------------------------------------------------------



 



Company or any Subsidiary or in the event of the Normal Retirement of the
Grantee during the Performance Period, then the Grantee shall be entitled to
receive such number of the Target Performance Shares as is determined pursuant
to Section 1 at the conclusion of the Performance Period as if the Grantee had
remained in the continuous employ of the Company or a Subsidiary through the end
of the Performance Period, based on the Dana Performance Goals during the
Performance Period, prorated, based on the number of whole months that Grantee
was employed by the Company or any Subsidiary during the Performance Period.
Notwithstanding the foregoing, With respect to Performance Shares intended to
qualify as “performance-based compensation” within the meaning of section
162(m)4(C), in the event of a Normal Retirement, there will be no distribution
of such Performance Shares prior to the attainment of the relevant performance
objectives.
          (b) Change in Control: Notwithstanding Section 1(j), if, during the
Performance Period, but before the payment of any Performance Shares as set
forth in Section 4, a Change in Control of the Company occurs while Grantee is
an employee of the Company or any Subsidiary, then the Grantee shall be entitled
to receive a pro rata number of the Target Performance Shares provided for under
Section 1(e).
     3. Forfeiture of Award. Except to the extent Grantee has earned the right
to receive Performance Shares pursuant to Sections 1 or 2 hereof, Grantee’s
right to receive Performance Shares shall be forfeited automatically and without
further notice on the date that Grantee ceases to be an employee of the Company
or any Subsidiary prior to the last day of the Performance Period or, in the
event that Section 2(b) applies, on the date on which the Change in Control
occurs. In the event that Grantee shall intentionally commit an act that the
Compensation Committee and/or Board determines to be materially adverse to the
interests of the Company or any Subsidiary, Grantee’s right to receive
Performance Shares covered by this Agreement shall be forfeited at the time of
that determination notwithstanding any other provision of this Agreement.
     4. Payment of Performance Shares.
          (a) Except as provided in Sections 4(b) and 4(c), Performance Shares
earned as provided in Section 1 hereof shall be paid to Grantee in shares of
Common Stock in the calendar year immediately following the close of the
Performance Period to which the award relates, but in no event later than two
and one-half (2 1/2) months after the close of the Performance Period.
          (b) The prorated portion of the Target Performance Shares earned
pursuant to Section 2(a) hereof shall be paid to Grantee or his or her executor
or administrator, as the case may be, in shares of Common Stock in the calendar
year immediately following the last day of the Performance Period, but in no
event later than two and one-half (2 1/2) months after the close of the
Performance Period to which the award relates.
          (c) The prorated portion of the Target Performance Shares earned
pursuant to Section 2(b) shall be paid to Grantee in shares of Common Stock as
soon as practicable following the Change in Control, but in no event later than
two and one-half (2 1/2) months following the end of the year in which the
Change in Control occurs.

3



--------------------------------------------------------------------------------



 



     5. Transferability. Grantee’s right to receive any Performance Shares shall
not be transferable nor assignable by Grantee other than by will or by the laws
of descent and distribution.
     6. Right to Terminate Employment. Nothing contained in this Agreement shall
confer upon Grantee any right with respect to continuance of employment by the
Company or any Subsidiary, nor limit or affect in any manner the right of the
Company or any Subsidiary to terminate the employment or adjust the compensation
of Grantee.
     7. Taxes and Withholding. To the extent that the Company is required to
withhold any federal, state, local or foreign taxes in connection with the
payment of any Performance Shares in shares of Common Stock, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the payment of any Performance Shares that the Grantee shall pay
such taxes or make arrangements that are satisfactory to the Company for the
payment thereof.
     8. Payment of Dividends. No dividends shall be accrued or earned with
respect to any Performance Shares until such Performance Shares are earned by
the Grantee as provided in this Agreement.
     9. Adjustments. In the event of any change in the aggregate number of
outstanding shares of Common Stock by reason of (a) any stock dividend,
extraordinary dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, or (b) any Change in
Control, merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization or partial or complete liquidation, or other distribution of
assets, issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing,
then the Board shall adjust the number of Target Performance Shares or
Performance Shares then held by the Grantee in such manner as to prevent
dilution or enlargement of the rights of the Grantee that otherwise would result
from such event. Moreover, in the event of any such transaction or event, the
Board (or a committee of the Board), in its discretion, may provide in
substitution for any or all of the Grantee’s rights under this Agreement such
alternative consideration as it may determine to be equitable in the
circumstances.
     10. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
     11. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
that notwithstanding any other provision of this Agreement, Performance Shares
shall not be paid if the payment thereof would result in a violation of any such
law.

4



--------------------------------------------------------------------------------



 



     12. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent (provided, however,
that the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code).
     13. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     14. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee and/or Board acting pursuant to the Plan, as constituted
from time to time, shall, except as expressly provided otherwise herein or in
the plan, have the right to determine any questions which arise in connection
with the grant of Target Performance Shares.
     15. Successors and Assigns. Without limiting Section 5 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of
Grantee, and the successors and assigns of the Company.
     16. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.
     17. Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to Grantee shall be addressed to Grantee
at his or her address on file with the Company. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     Executed in the name and on behalf of the Company at Toledo, Ohio as of the
date first written above.

            DANA HOLDING CORPORATION
      By:           Name:           Title:        

     The undersigned Grantee hereby acknowledges receipt of an executed original
of this Agreement and accepts the right to receive any Performance Shares or
other securities covered hereby, subject to the terms and conditions of the Plan
and the terms and conditions herein above set forth.

                        Grantee        Date:     

6